Schrader's heir and the personal representative of her estate and
   requesting to substitute into the underlying matter as a party. Appellant
   then filed a notice of appeal before the district court could rule on
   appellant's motion to substitute, and therefore, appellant was not a party
   of record in the matter below. As a result, appellant lacks standing to
   appeal from the district court's order, and thus, this court lacks
  jurisdiction to entertain his appeal.       See NRAP 3A(a); Valley Bank, 110
   Nev. at 448, 874 P.2d at 735. Accordingly, we
                     ORDER this appeal DISMISSED. 1




                                                                            J.
                                                  Douglas


                                                                            J.
                                                  Saitta


   cc:     Hon. James E. Wilson, District Judge
           Edward Oryem
           Beckett, Yott, McCarty & Spann/Reno
           Attorney General/Carson City
           Carson City Clerk




         'In light of this order, we deny as moot all requests for relief
   currently pending in this matter.




                                          2

A.71449WaNtr4-1431.7.or                                                          MEM